Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 9-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 9, preamble, “post-chlorination residue in titanium smelting” is indefinite as to what this is; it appears that it is post-chlorination residue generated from a titanium smelting process but it is not clear from the instant specification.
In claim 9, “bigger particles” and “smaller particles” are indefinite as to the metes and bounds of each of these phrases.  It is indefinite as to what are considered to be the “bigger particles” and what are considered to be the “smaller particles”.
In claim 13, “the classifying is performed based on the criteria of 55 µm or less” is indefinite as to the metes and bounds of this language.
In claim 14, “the classifying is performed based on the criteria of 40 µm or less” is indefinite as to the metes and bounds of this language.
In claim 15, “the classifying is performed based on the criteria of 25 µm or less” is indefinite as to the metes and bounds of this language.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 


Claims 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over     Elger ‘694 in view of Japan 34-10901(cited in IDS).
Elger teaches titania slag from smelting titanium ore and containing V, see col. 2, lines 63-65, col. 5, lines 1-13 and example 3, was ground to pass through 80 mesh sieve and then through 65 mesh sieve, ie. classifying, and the smaller particles, ie. the ones that pass through the sieve, are recovered.  The dependent claims are drawn to process parameters that are known in the art or would have been obvious to adjust to those that provide the best results.  JP ‘901 teaches that titanium ores contain vanadium, niobium, zirconium, rare earth metals, etc.

Claims 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over        SU 1475169(cited in IDS) in view of Japan 34-10901(cited in IDS).
SU ‘169 teaches separating, ie. classifying, smaller particles from coarse particles of a chloride melt of a titanium salt chlorinator, ie. post-chlorination residue from a titanium ore smelting process, and floating, ie. recovering, the fine fraction or smaller particles in aqueous emulsion.  See the abstract and pg. 3 of the English translation.  JP .

Claims 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over        CN-104874590(cited in IDS) in view of Japan 34-10901(cited in IDS).
CN ‘590 teaches thickening classifying heavy phase slurry and a light phase slurry of a titanium chlorination waste residue, which analogous to post-chlorination residue from a titanium ore smelting process, and separating, ie. recovering, the smaller particles.  See the abstract and claims 1,5 of the machine translation.  JP ‘901 teaches that titanium ores contain vanadium, niobium, zirconium, rare earth metals, etc.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven Bos whose telephone number is (571)272-1350.  The examiner can normally be reached on M,T,Th,F 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



STEVEN J. BOS
Primary Examiner
Art Unit 1736



/STEVEN J BOS/Primary Examiner, Art Unit 1736